Dear Representative Higginbotham:
You have requested an opinion of this office as to whether a school board can "legally trade Section 16 Land"?  For purposes of this opinion, we shall assume that the transaction you have in mind would be classified as an exchange.
Title to sixteenth section lands is vested in the State for the support of public schools; and the State, by action of the Legislature, is empowered to alienate these sixteenth section lands in such a manner as to carry out the purpose of the dedication.  Meyer vs. State, 121 So. 604 (La. 1929).
It is the opinion of this office that the Legislature may either grant a local parish school board general authority to exchange sixteenth section lands that are no longer needed for school purposes for other land of comparable value, or it may limit the authority of a local parish school board to exchange only certain parcels of sixteenth section lands for other designated parcels to be utilized for public school purposes.
Our research reveals only one instance where the Legislature has granted a local parish school board general authority to exchange sixteenth section lands that are no longer needed for school purposes for other land of comparable value. See: La. R.S. 41:895.
It appears that the Legislature usually limits the authority of a local parish school board to exchange sixteenth section lands to those situations where a particular transaction is contemplated.  For instance, La. R.S. 41:894 authorizes the Grant Parish School Board to exchange a certain sixteenth section parcel for other lands in Grant Parish owned by the Forest Service of the U.S. Department of Agriculture.  Also, Act405 of 1962 provided for the State to transfer title to a fractional sixteenth section to the City of New Orleans, and further authorized the City of New Orleans to convey another tract to the Orleans Parish School Board for public school purposes.  See: State ex rel. Jefferson Parish School Board v. City Park Improvement Association, 345 So.2d 597 (La.App. 4th Cir. 1977).
If you have any further questions concerning this request or if it does not adequately address the matter that you have raised, please do not hesitate to contact our office.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
BY: ROBERT H. CARPENTER, JR. Assistant Attorney General RPI/RHC/mm